 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       TERRENCE VAIL,                                 No. 2:16-cv-2673 DB PS
12                       Plaintiff,
13            v.                                        ORDER
14       CITY OF SACRAMENTO,
15                       Defendant.
16

17           On January 14, 2019, and February 19, 2019, orders served on plaintiff were returned by

18   the U.S. Postal Service as undeliverable.1 Pursuant to Local Rule 183(b), a pro se party must

19   “keep the Court and opposing parties advised as to his or her current address.” If mail is returned

20   by the U.S. Postal Service and a party fails to notify the Court within 63 days of their current

21   address, “the Court may dismiss the action without prejudice for failure to prosecute.” (Id.)

22   More than 63 days have passed since plaintiff’s mail was returned. Plaintiff, however, will be

23   given a final opportunity to provide a current address.

24   ////

25   ////

26   ////

27
     1
      The parties have consented to Magistrate Judge jurisdiction over this action pursuant to 28
28   U.S.C. § 636(c)(1). (ECF No. 12.)
                                                    1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. Within fourteen days of the date of this order, plaintiff provide the court with a current

 3   mailing address; and

 4           2. Plaintiff is cautioned that the failure to comply with this order in a timely manner may

 5   result in the dismissal of this action.

 6   Dated: March 29, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22   DLB:6
     DB/orders/orders.consent/vail2673.osc.ord
23

24

25

26
27

28
                                                        2
